Exhibit 10.45

 

***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.

 

SUPPLEMENTAL AGREEMENT REGARDING
INTELLECTUAL PROPERTY ASSIGNMENT
AND LICENSE AGREEMENT

 

This Supplemental Agreement Regarding Intellectual Property Assignment and
License Agreement (the “Supplement”) is made and effective as of October 19,
2012 (the “Effective Date”) by and between Optimer Pharmaceuticals, Inc., a
Delaware corporation (“Optimer”), and Optimer Biotechnology, Inc., a Taiwan
corporation (“OBI”) to supplement, restate and/or amend, as applicable, that
certain Intellectual Property Assignment and License Agreement dated October 30,
2009 between Optimer and OBI (the “Intellectual Property Agreement”).  Except as
otherwise expressly provided herein, capitalized terms used but not defined
herein shall have their respective meanings set forth in the Intellectual
Property Agreement.

 

RECITALS

 

WHEREAS, pursuant and subject to the Intellectual Property Agreement, Optimer
assigned to OBI all its right, title and interest in and to certain patent
rights and know-how related to its OPT-822/821 program and the parties confirmed
Optimer’s assignment and OBI’s assumption of Optimer’s rights and obligations
under the MSKCC Agreement pursuant to the Assignment and Assumption Agreement
effective as of May 7, 2009 (the “Assignment and Assumption Agreement”), in
exchange for certain payments set forth in the Intellectual Property Agreement,
including certain royalty payments based on Net Sales of OPT-822/821 Products;

 

WHEREAS, pursuant to the Intellectual Property Agreement, Optimer disclosed
Confidential Information related to OPT-822/821, including the Optimer Process
(defined below), to OBI for OBI’s use and it was the intent of the parties to
assign certain additional information and know-how related to OPT-822/821 which
was not specifically assigned pursuant to the terms of the Intellectual Property
Agreement; and

 

WHEREAS, the parties now desire to supplement the Intellectual Property
Agreement to reflect that: (i) Optimer confirms its previous assignments
pursuant to the Intellectual Property Agreement and the Assignment and
Assumption Agreement and now further assigns to OBI all of Optimer’s right,
title and interest in and to the Assigned Information (as defined below), and
(ii) the term of the Intellectual Property Agreement is restated, all as more
fully set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and promises contained in this Supplement, and other good and valuable
consideration, the sufficiency of which is acknowledged by the parties, Optimer
and OBI hereby agree as follows:

 

1.1.                            The parties hereby agree that the following
terms shall have the following meanings:

 

“Optimer Process” means any method of making OPT-822/821, including any of the
components of OPT-822 such as Globo H or KLH and/or the components of OPT-821
such as saponin, and specifically including Optimer’s method for the synthesis
of Globo H as shown in Exhibit A, in each case to the extent owned by Optimer on
the Effective Date.

 

1

--------------------------------------------------------------------------------


 

“[…***…] Process” means any method of […***…] and specifically including […***…]
as shown in Exhibit B, pursuant to […***…].

 

“Stock Purchase Agreement” means that certain Stock Purchase Agreement dated
October 5, 2012 by and among Optimer, Huei Hong Investment Co., Ltd., Chang
Chuen Investment Co., Ltd., Yi Tai Investment Co., Ltd. and Yuan Hong Investment
Co., Ltd., as may be amended in accordance with its terms.

 

1.2.                            Subject to the terms and conditions of this
Supplement and the Intellectual Property Agreement, Optimer hereby assigns to
OBI all of Optimer’s right, title, and interest in and to any and all
Information that is owned by Optimer on the Effective Date that is necessary or
useful to use, manufacture, sell, make or have made OPT-822/821 including,
without limitation, the Optimer Process (collectively, the “Assigned
Information”).

 

1.3.                            Optimer agrees that it will not bring a claim
against OBI or initiate any other legal proceeding against OBI under any legal
theory arising from or related to OBI’s title to or right to possess or use any
of the Assigned Information and/or the […***…] Process, including, without
limitation, infringement or misappropriation of any intellectual property,
including, without limitation, trade secrets, included in the Assigned
Information, after the date of the Intellectual Property Agreement and prior to
the Effective Date (excluding, for clarity, any claims for indemnity under
Section 7.1 of the Intellectual Property Agreement, and that Optimer’s sole
compensation for such prior use and the express assignment set forth in this
Supplement is set forth in Section 3 of the Intellectual Property Agreement.

 

1.4.                            Optimer acknowledges and agrees that, to the
extent Optimer owns any right, title or interest in or to the […***…] Process as
of the Effective Date, such right, title and interest is hereby assigned to
OBI.  For clarity, and without limiting Section 9.3 of the Intellectual Property
Agreement (which applies to Assigned Information as though such provision was
set forth in this Supplement as described in Section 2.2 below), Optimer makes
no warranty, and expressly disclaims any implied warranty, that it owns or
otherwise has any right, title or interest in or to the […***…] Process;
provided that Optimer represents and warrants to OBI that it has not transferred
ownership or licensed to any Third Party any right, title or interest in or to
the […***…] Process to any third party prior to the Effective Date.

 

1.5.                            Following the First Closing (as defined in the
Stock Purchase Agreement), OBI shall promptly remove from its company name, its
email addresses and its domain name the word “Optimer”, including all foreign
language translations thereof (collectively, “Name”) and cease and discontinue
the future use of the name as soon as commercially practicable, and in no event
later than three months after the First Closing Time (as defined in the Stock
Purchase Agreement), any and all uses of the Name, whether or not in combination
with other words, symbols or other distinctive or non-distinctive elements.  For
the avoidance of doubt, Optimer hereby acknowledges and agrees that as between
Optimer and OBI, OBI has the sole right, title or interest to the Chinese
name“浩鼎”and the acronym of“OBI,” and Optimer covenants and agrees not to
challenge in any way OBI’s right to use the acronym of“OBI” in its business and
the acronym of “OPT” to describe the technology concerning “822/821.”  For the
avoidance of doubt, the removal or cessation or discontinuance of use would not
require OBI to remove the Name from the licenses or permits it currently holds
with any governmental authorities or institutions, or any documents, materials
or labels it has printed, used, prepared or executed and OBI may continue to use
such licenses, permits, documents, materials and labels until they expire or are
exhausted.

 

***Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 

1.6.                            This Supplement shall be effective on the
Effective Date and continue in effect until termination of the Intellectual
Property Agreement; provided, that upon the occurrence of any of the events
described in Section 5.4(a), (b), (c) or (d) of the Intellectual Property
Agreement (if the condition set forth in clauses 5.4(a)-(d) relates to
OPT-822/821 Products or the MSKCC Agreement) then (i) OBI shall immediately
cease to use the Assigned Information, and (ii) OBI shall immediately assign to
Optimer, without further consideration, all of OBI’s right, title and interest
in and to the Assigned Information, and OBI agrees to undertake any actions and
execute and deliver any documents and instruments that are reasonably necessary
to perfect Optimer’s title in and to the Assigned Information in a timely
manner, if so requested by Optimer at Optimer’ sole expense.  For clarity,
Sections 1.3 and 1.5 shall survive any termination of this Supplement.

 

1.7.                            Optimer agrees to undertake any actions and
execute and deliver any documents or instruments that are reasonably necessary
to perfect OBI’s rights and title in and to the Assigned Information in a timely
manner, if so requested by OBI at OBI’s sole expense.

 

1.8.                            The parties hereby restate Section 8.1 of the
Intellectual Property Agreement in its entirety to read as follows:

 

“8.1                         Termination.  Subject to Section 8.2, this
Agreement shall terminate upon the earlier to occur of (a) the parties’ mutual
agreement in writing to terminate this Agreement, and (b) the last to expire of
the Royalty Terms.”

 

2.                            Miscellaneous

 

2.1.                            Knowledge of Claims.  After giving effect to
Section 1.3, OBI is not aware of any facts, circumstances, acts or omissions
that could reasonably be expected to give rise to any claims, liabilities,
actions or causes of action by Optimer against OBI.

 

2.2.                            Full Force and Effect.  Except as modified
above, each term and provision of the Intellectual Property Agreement shall
remain in full force and effect in accordance with its terms.  This Supplement
shall be incorporated by reference into the Intellectual Property Agreement and
the terms of the Intellectual Property Agreement shall apply to this Supplement
as if fully set forth herein including, without limitation, the provisions of
Section 6, 7 and 9 of the Intellectual Property Agreement.  Without limiting the
foregoing, OBI agrees that the obligations of confidentiality and non-use under
Section 6 of the Intellectual Property Agreement shall be applicable to any
Assigned Information, and it shall use at least the same standard of care in
protecting such information as it uses to protect its other confidential
information, including protecting any information that it considers to be trade
secret as a trade secret.

 

2.3.                            Counterparts.  This Supplement may be executed
in multiple counterparts, each of which shall be deemed an original and together
shall constitute one document.  This Supplement may be executed and transmitted
via facsimile or electronic transmission in PDF form with the same validity as
if it were an ink-signed document.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their properly and duly authorized officers or representatives as of
the date first above written.

 

Optimer Pharmaceuticals, Inc.

Optimer Biotechnology, Inc.

 

 

 

 

By:

/s/ Kurt Hartman

 

By:

[foreign language characters]

 

 

 

Name: Kurt Hartman

Name:

 

 

 

 

Title: General Counsel, Chief Compliance Officer and SVP

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Optimer Method

 

[…***…]

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[…***…] Method

 

[…***…]

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------